UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (X) Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007 or () Transition report pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the transition period from No. 0-23863 (Commission File Number) PEOPLES FINANCIAL SERVICES CORP. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-2391852 (State of incorporation) (IRS Employer Identification No.) 50 MAIN STREET, HALLSTEAD, PA 18822 (Address of principal executive offices) (Zip code) (570) 879-2175 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months or for such shorter period that the registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filer XNon-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Number of shares outstanding as of October 31, 2007 COMMON STOCK ($2 Par Value) 3,138,019 (Title of Class) (Outstanding Shares) 1 PEOPLES FINANCIAL SERVICES CORP. FORM 10-Q For the Quarter Ended September 30, 2007 Contents PART I FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 3 as of September 30, 2007 and December 31, 2006 Consolidated Statements of Income 4 (Unaudited) for the Three Months and Nine Months Ended September 30, 2007 and 2006 Consolidated Statements of Stockholders’ 5 Equity (Unaudited) for the Nine Months Ended September 30, 2007 and 2006 Consolidated Statements of Cash Flows 6 (Unaudited) for the Nine Months Ended September 30, 2007 and 2006 Notes to Consolidated Financial Statements 7-11 Item 2. Management’s Discussion and Analysis of 11-26 Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26-27 PART II OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signatures 29 2 PART IFINANCIAL INFORMATION Item 1.Financial Statements PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2007 and December 31, 2006 (In thousands, except share and per share data) ASSETS: Sept 2007 Dec 2006 Cash and due from banks $ 7,849 $ 7,527 Interest bearing deposits in other banks 97 2,626 Federal funds sold 0 2,227 Cash and cash equivalents 7,946 12,380 Securities available for sale 112,080 110,302 Loans 282,725 271,175 Allowance for loan losses (2,049 ) (1,792 ) Loans, net 280,676 269,383 Bank premises and equipment, net 5,997 6,183 Accrued interest receivable 2,215 1,855 Intangible assets 1,141 1,331 Other real estate owned 4,692 5,062 Bank owned life insurance 7,545 7,317 Other assets 2,467 2,455 Total assets $ 424,759 $ 416,268 LIABILITIES: Deposits: Non-interest bearing $ 53,000 $ 50,940 Interest bearing 268,343 272,673 Total deposits 321,343 323,613 Accrued interest payable 708 703 Short-term borrowings 23,146 12,574 Long-term borrowings 35,993 36,525 Other liabilities 1,606 1,613 Total liabilities 382,796 375,028 STOCKHOLDERS' EQUITY: Common stock, par value $2 per share; authorized 12,500,000 shares; issued 3,341,251 shares; outstanding 3,138,019 shares and 3,133,874 shares at September 30, 2007 and December 31, 2006, respectively 6,683 6,683 Surplus 3,081 3,046 Retained earnings 37,846 36,336 Accumulated other comprehensive loss (1,244 ) (395 ) Treasury stock at cost; 203,232 and 207,377 shares at September 30, 2007 and December 31, 2006, respectively (4,403 ) (4,430 ) Total stockholders' equity 41,963 41,240 Total liabilities and stockholders’ equity $ 424,759 $ 416,268 See Notes to Consolidated Financial Statements 3 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share data) Nine Months Ended Three Months Ended Sept 30 2007 Sept 30 2006 Sept 30 2007 Sept 30 2006 INTEREST INCOME: Loans receivable, including fees $ 14,419 $ 13,336 $ 4,937 $ 4,595 Securities: Taxable 2,471 2,124 759 756 Tax exempt 1,284 1,152 495 375 Other 61 109 2 69 Total interest income 18,235 16,721 6,193 5,795 INTEREST EXPENSE: Deposits 6,973 6,303 2,284 2,315 Short-term borrowings 456 373 152 126 Long-term borrowings 1,040 1,123 369 381 Total interest expense 8,469 7,799 2,805 2,822 Net interest income 9,766 8,922 3,388 2,973 PROVISION FOR LOAN LOSSES 280 180 40 60 Net interest income after provision for loan losses 9,486 8,742 3,348 2,913 OTHER INCOME: Customer service fees 1,447 1,337 494 440 Investment division commission income 278 153 93 53 Earnings on investment in life insurance 228 206 77 73 Other income 395 296 119 109 Realized gain on sale of interest in insurance agency 220 0 0 0 Net realized (losses) gains on sales of securities available for sale (92 ) 6 44 15 Total other income 2,476 1,998 827 690 OTHER EXPENSES: Salaries and employee benefits 3,569 3,440 1,211 1,124 Occupancy 550 508 173 147 Equipment 383 333 120 110 FDIC insurance and assessments 113 90 38 30 Professional fees and outside services 269 253 90 83 Computer services and supplies 574 583 193 189 Taxes, other than payroll and income 278 277 93 96 Impairment charge – other real estate owned 575 0 575 0 Other 1,695 1,652 602 660 Total other expenses 8,006 7,136 3,095 2,439 Income before income taxes 3,956 3,604 1,080 1,164 INCOME TAXES 660 582 196 179 Net income $ 3,296 $ 3,022 $ 884 $ 985 Net income per share, basic $ 1.05 $ 0.96 $ 0.28 $ 0.31 Net income per share, diluted $ 1.05 $ 0.96 $ 0.28 $ 0.31 See Notes to Consolidated Financial Statements 4 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) (In thousands, except share data) Common Stock Surplus Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Balance, December 31, 2006 $ 6,683 $ 3,046 $ 36,336 $ (395 ) $ (4,430 ) $ 41,240 Comprehensive income Net income 0 0 3,296 0 0 3,296 Net change in unrealized losses on securities available for sale, net of reclassification adjustment and taxes 0 0 0 (849 ) 0 (849 ) Total comprehensive income 2,447 Stock option expense 0 2 0 0 0 2 Cash dividends, ($0.57 per share) 0 0 (1,786 ) 0 0 (1,786 ) Treasury stock purchase (3,500 shares) 0 0 0 0 (94 ) (94 ) Treasury stock issued for stock option plan (7,645 shares) 0 33 0 0 121 154 Balance, September 30, 2007 $ 6,683 $ 3,081 $ 37,846 $ (1,244 ) $ (4,403 ) $ 41,963 Balance, December 31, 2005 $ 6,683 $ 2,995 $ 34,599 $ (961 ) $ (3,700 ) $ 39,616 Comprehensive income Net income 0 0 3,022 0 0 3,022 Net change in unrealized losses on securities available for sale, net of reclassification adjustment and taxes 0 0 0 427 0 427 Total comprehensive income 3,449 Stock option expense 0 2 0 0 0 2 Cash dividends, ($0.57 per share) 0 0 (1,796 ) 0 0 (1,796 ) Treasury stock purchase (26,579 shares) 0 0 0 0 (783 ) (783 ) Treasury stock issued for stock option plan (4,783 shares) 0 48 0 0 53 101 Balance, September 30, 2006 $ 6,683 $ 3,045 $ 35,825 $ (534 ) $ (4,430 ) $ 40,589 See Notes to Consolidated Financial Statements 5 PEOPLES FINANCIAL SERVICES CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 Cash Flows from Operating Activities Net income $ 3,296 $ 3,022 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 664 609 Provision for loan losses 280 180 (Gain) loss on sale of other real estate owned 4 (29 ) Impairment charge-other real estate owned 575 0 Amortization of securities' premiums and accretion of discounts,net 314 323 Amortization of deferred loan costs 223 243 Gain on sale of interest in insurance agency (220 ) 0 (Gain) loss on sales of securities available for sale, net 92 (6 ) Losses on sales or retirements of equipment 0 69 Stock option expense 2 2 Proceeds from the sale of loans originated for sale 4,474 2,036 Net (gain) loss on sale of loans originated for sale 1 (17 ) Loans originated for sale (4,806 ) (2,019 ) Net earnings on investment in life insurance (228 ) (206 ) Increase in accrued interest receivable (360 ) (82 ) (Increase) decrease in other assets 95 (744 ) Increase (decrease) in accrued interest payable 5 (24 ) Increase (decrease) in other liabilities (7 ) 154 Net cash provided by operating activities 4,404 3,511 Cash Flows from Investing Activities Proceeds from sale of interest in insurance agency 551 0 Proceeds from sale of available for sale securities 42,298 36,967 Proceeds from maturities of and principal payments received on available for sale securities 14,350 6,545 Purchase of available for sale securities (60,118 ) (45,585 ) Net increase in loans (11,742 ) (13,624 ) Purchase of premises and equipment (288 ) (816 ) Proceeds from sale of other real estate 67 54 Net cash used in investing activities (14,882 ) (16,459 ) Cash Flows from Financing Activities Cash dividends paid (1,786 ) (1,796 ) Increase (decrease) in deposits (2,270 ) 21,746 Proceeds from long-term borrowings 8,275 3,100 Repayment of long-term borrowings (8,807 ) (967 ) Increase (decrease) in short-term borrowings 10,572 (4,576 ) Purchase of treasury stock (94 ) (783 ) Proceeds from sale of treasury stock 154 101 Net cash provided by financing activities 6,044 16,825 Net (decrease) increase in cash and cash equivalents (4,434 ) 3,877 Cash and cash equivalents, beginning of year 12,380 6,696 Cash and cash equivalents, end of period $ 7,946 $ 10,573 Supplemental disclosures of cash paid Interest paid $ 8,464 $ 7,823 Income taxes paid $ 510 $ 400 Non-cash investing and financing activities Transfers from loans to other real estate owned through foreclosure $ 276 $ 4,263 See Notes to Consolidated Financial Statements 6 NOTE 1.BASIS OF PRESENTATION The consolidated financial statements include the accounts of Peoples Financial Services Corp. (the “Corporation” or the “Company”) and its wholly owned subsidiaries, Peoples National Bank (the “Bank”), Peoples Advisors, LLC (“Advisors”), and Peoples Financial Capital Corporation. The Bank has two wholly owned subsidiaries, Peoples Financial Leasing, LLC and Peoples Investment Holdings, LLC.Peoples Financial Capital Corporation, Peoples Investment Holdings, LLC, and Peoples Financial Leasing, LLC were all incorporated in April of 2007.All material inter-company accounts and transactions have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information as well as instructions for Form 10-Q and Rule 10-01 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included and are of a normal, recurring nature.Operating results for the nine-month period ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007.For further information, refer to the consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. NOTE 2.EARNINGS PER SHARE The following table sets forth the computation of basic and diluted earnings per share: Nine Months Ended Three Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Net income applicable to common stock $ 3,296,000 $ 3,022,000 $ 884,000 $ 985,000 Weighted average common shares outstanding 3,135,122 3,147,527 3,136,565 3,139,763 Effect of dilutive securities, stock options 10,307 12,620 10,106 11,257 Weighted average common shares outstanding used to calculate diluted earnings per share 3,145,429 3,160,147 3,146,671 3,151,020 Basic earnings per share $ 1.05 $ 0.96 $ 0.28 $ 0.31 Diluted earnings per share $ 1.05 $ 0.96 $ 0.28 $ 0.31 7 NOTE 3.OTHER COMPREHENSIVE INCOME The components of other comprehensive income (loss) and related tax effects for the nine months and three months ended September 30, 2007 and 2006 are as follows: (In thousands) Nine Months Ended Three Months Ended Sept 30, 2007 Sept 30, 2006 Sept 30,2007 Sept 30, 2006 Unrealized holding gains (losses) on available for sale securities $ (1,379 ) $ 653 $ 1,140 $ 1,639 Less:Reclassification adjustment for gains (losses) realized in net income (92 ) 6 44 15 Net unrealized gains (losses) (1,287 ) 647 1,096 1,624 Tax effect 438 (220 ) (372 ) (552 ) Other comprehensive income (loss) $ (849 ) $ 427 $ 724 $ 1,072 NOTE 4.STOCK-BASED COMPENSATION Prior to January 1, 2006, the Company’s stock option plan was accounted for under the recognition and measurement provisions of APB Opinion No. 25 (Opinion 25), Accounting for Stock Issued to Employees, and related Interpretations, as permitted by FASB Statement No. 123, Accounting for Stock Based Compensation (as amended by SFAS No. 148, Accounting for Stock-Based Compensation Transition and Disclosure) (collectively SFAS 123). No stock-based employee compensation cost was recognized in the Company’s consolidated statements of income through December 31, 2005, as all options granted under the plan had an exercise price equal to the market value of the underlying common stock on the date of grant. Effective January 1, 2006, the Company adopted the fair value recognition provisions of FASB Statement No. 123(R), Share-Based Payment (SFAS 123R), using the modified-prospective transition method. Under that transition method, compensation cost recognized in 2006 includes: (a) compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006 based on the grant date fair value calculated in accordance with the original provisions of SFAS 123, and (b) compensation cost for all share-based payments granted subsequent to December 31, 2005, based on a grant-date fair value estimated in accordance with the provisions of SFAS 123(R). As of December 31, 2006, only 4,100 stock options were not fully vested and no stock options were granted during the nine months ended September 30, 2007. As a result of adopting SFAS 123(R) on January 1, 2006, the Company’s earnings before income taxes for the nine months ended September 30, 2007, are not materially different than if it had continued to be accounted for as share-based compensation under Opinion 25. As of September 30, 2007, the Company had 3,850 stock options not fully vested and there was less than $2,000 of total unrecognized compensation cost related to these non-vested options. The cost is expected to be recognized monthly on a straight-line basis through December 31, 2008. NOTE 5.GAIN ON SALE OF INTEREST IN INSURANCE AGENCY In May of 2007, the Company sold its 20% interest in Community Banker’s Insurance Agency LLC, for proceeds of $551,000.The total gain recognized through this transaction totaled $220,000. 8 NOTE 6.IMPAIRMENT CHARGE ON OTHER REAL ESTATE OWNED In September 2007, the Company incurred an impairment charge to other real estate owned in the amount of $575,000.The charge became necessary in relation to reasonable estimates obtained on the value of a commercial real estate property that the Bank took a deed in lieu of foreclosure on in August of 2006. NOTE 7.GUARANTEES The Company does not issue any guarantees that would require liability recognition or disclosure, other than standby letters of credit.Outstanding letters of credit written are conditional commitments issued by the Company to guarantee the performance of a customer to a third party.The Company's exposure to credit loss in the event of nonperformance by the other party to the financial instrument for standby letters of credit is represented by the contractual amount of those instruments.The Company had $4,629,000 of standby letters of credit as of September 30, 2007.The Bank uses the same credit policies in making conditional obligations as it does for on-balance sheet instruments. The majority of these standby letters of credit expire within the next twelve months.The credit risk involved in issuing letters of credit is essentially the same as that involved in extending other loan commitments.The Company requires collateral supporting these letters of credit as deemed necessary.The maximum undiscounted exposure related to these commitments at September 30, 2007 was $4,629,000, and the approximate value of underlying collateral upon liquidation that would be expected to cover this maximum potential exposure was $3,368,000.The current amount of the liability as of September 30, 2007 for guarantees under standby letters of credit is not material. NOTE 8.NEW ACCOUNTING STANDARDS EITF 06-11 In March2007, the FASB ratified EITF Issue No.06-11, “Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards (“EITF 06-11”).
